Citation Nr: 0509051	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  99-20 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a cervical spine 
disorder.  

2.	Entitlement to service connection for a disability 
manifested by headaches.  


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to October 
1980, from March 1985 to June 1985, and January 1991 to 
August 1991.  

This appeal arises from a September 1996, Department of 
Veterans Affairs Regional Office (VARO), San Juan, the 
Commonwealth of Puerto Rico rating decision, which, in part, 
denied the appellant's claim for entitlement to service 
connection for a cervical spine disorder and a disability 
manifested by headaches.  

The Board likewise denied the appellant's claim in a January 
2004 decision.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court), and the Board's decision was vacated pursuant to a 
November 2004 Order, following a Joint Motion for Remand and 
to Stay Further Proceedings.  The parties requested that the 
Court vacate the Board's January 2004 decision regarding the 
denial of service connection for a cervical spine disorder 
and a disability manifested by headaches and remand the 
matter so that the Board could consider the appellant's claim 
in view of a finding by the parties that the veteran had 
sustained an injury of his head and neck in a motor vehicle 
accident in 1991.  The Court granted the joint motion and 
remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted, the Joint Motion for Remand signed by the parties 
indicated that the Board must accept the 1995 lay testimony 
of the appellant and a fellow serviceman that the veteran was 
in involved in a motor vehicle accident in 1991 wherein he 
sustained an injury of the head when the vehicle in which he 
was riding fell into a hole in 1991.  After review of the 
record, the Board finds that additional development is 
necessary  

Therefore, the case is remanded for the following:

1.  The RO should arrange for the veteran to 
undergo a special orthopedic examination.  
The examiner should be requested to review 
the record, particularly the appellant's 
report regarding the head injury that he 
received while riding in a truck in 1991.  
The examiner should then render an opinion 
regarding whether it is at least as likely as 
not (probability of 50 percent or greater) 
that the veteran's cervical spine disorder, 
as well as the headache disorder that was 
believed to be secondary thereto, is related 
to the motor vehicle accident that occurred 
in 1991.  The claims folder should be made 
available for review in connection with this 
examination.  The specialist should provide 
the rationale for all conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




